Exhibit 99.1 Intermolecular Announces Second Quarter 2017 Financial Results SAN JOSE, Calif., August 8, 2017 Intermolecular, Inc. (NASDAQ: IMI) today reported results for its Second Quarter ended June 30, 2017. Results Highlights: • Second quarter total revenue of $8.1 million • Three new customer contracts signed during the quarter • Net cash position remains strong at $27.0 million “Intermolecular’s new customer engagement activity is succeeding in growing our customer base.We signed three new customer contracts this quarter and we expect to continue to bring in additional customers over the coming quarters,” said Chris Kramer, president and CEO of Intermolecular.“With a growing customer base and a streamlined cost structure, we are increasingly confident that we are positioned for profitable growth going forward.” Second Quarter Fiscal 2017 Results Revenue for the second quarter of 2017 was $8.1 million, down 18% compared to first quarter 2017 revenue of $9.9 million and down 31% compared to $11.7 million in the same period a year ago. GAAP net loss for the second quarter was $(2.9) million, or $(0.06) per share, compared to a net loss of $(5.8) million in the first quarter of 2017, or $(0.12) per share and a net loss of $(4.0) million, or $(0.08) per share, in the same period a year ago. Cash and investments were $27.0 million at the second quarter of 2017, a decrease of $1.0 million compared with the first quarter of 2017. Non-GAAP net loss for the second quarter was $(2.5) million, or $(0.05) per share compared to a non-GAAP net loss of $(5.2) million, or $(0.10) per share, in the prior quarter and $(3.1) million, or $(0.06) per share in the same period a year ago.
